Citation Nr: 0205964	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  98-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder, to include a personality disorder and a dysthymic 
disorder.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran had verified active service from October 1974 to 
April 1977 with prior unverified service totaling one year 
and nine months.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an August 1997 rating decision 
rendered by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for an acquired psychiatric disorder (nervous 
condition) was denied.  

In November 1999, the Board issued a decision denying service 
connection for post traumatic stress disorder (PTSD) and 
service connection for an acquired psychiatric disorder, 
other than PTSD.  Pursuant to a December 2000 Joint Motion 
for Remand and to Stay Proceedings, the United States Court 
of Appeals for Veterans Claims (Court) issued a December 2000 
Order, vacating the November 1999 Board decision and 
remanding the case to the Board for readjudication.  

The Board is undertaking additional development on the issue 
of an acquired psychiatric disorder, other than post-
traumatic stress disorder pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After providing the 
notice and reviewing any response thereto, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for PTSD has been 
developed by the RO to the extent possible.

2.  The evidence does not show that the veteran presently has 
a diagnosis of PTSD in accordance with DSM-IV criteria.

3.  The evidence does not show that the veteran has PTSD as a 
result of her military service.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
(1996) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A.  As the veteran has not 
referenced, nor does the evidence show, the existence of any 
additional medical evidence showing treatment, complaint, or 
diagnosis of PTSD that is not presently associated with the 
claims folder, VA's duty to assist the claimant in this 
regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
December 1997 Statement of the Case.  Accordingly, the Board 
finds that the duty to inform the veteran of required 
evidence to substantiate her claim for service connection for 
PTSD been satisfied.  38 U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In October 1996, the 
veteran was afforded a VA psychiatric examination.  A report 
of this examination is associated with the claims folder.  
The Board finds that the medical evidence is sufficient to 
make a decision on the present claim.  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit herself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

I.  Evidentiary Background

Service personnel records show that the veteran had the 
following military occupational specialties (MOS):  
accounting specialist, finance specialist, and clerk typist.  

The veteran's service medical records include a report of 
medical history completed by the veteran in conjunction with 
her separation examination.  On this report the veteran 
reported a history of frequent trouble sleeping, depression 
or excessive worry, and nervousness.  However, her service 
medical records do not contain any clinical or medical 
evidence of a psychiatric condition during service.  On the 
contrary, a separation examination conducted in February 1977 
indicates no psychiatric abnormalities.

In a June 1985 letter from the veteran to the Los Angeles, 
California, RO, the veteran reported recent depression and a 
lackadaisical attitude about attending classes due to 
problems with her G.I. Bill benefits.  She indicated that she 
was married.  

A private treatment record dated in October 1993 shows that 
the veteran complained of stress from work resulting in 
insomnia, anhedonia, loss of concentration, and feelings of 
worthlessness.  She was very tearful and emotionally labile.  
Impression was depression and the veteran was prescribed 
Paxil and restricted from working more than 40 hours per 
week.  A follow up treatment record dated in November 1993 
shows that she had completed her Paxil course of medication 
and was feeling better.  She was not sure if it was because 
of the medication or working fewer hours.  She still felt 
emotional and cried easily; however, she did not cry at the 
clinic.  She reported that her manager still yelled and got 
angry with her, but she was handling it better.  Impression 
was situational stress.  

In November 1993, the veteran was afforded a private 
psychiatric evaluation in conjunction with a workman's 
compensation claim.  The examiner indicated that he had 
reviewed the veteran's medical records and had a 130-minute 
interview with the veteran.  The veteran reported cumulative 
emotional trauma resulting from overwork and perceived 
harassment beginning in mid-August 1993 while working as a 
transcriber.  The veteran had a number of physical and 
emotional complaints that were resolving rapidly as she was 
down to a 40 hour workweek.  She complained of past 
depression with erratic appetite, poor concentration, 
inability to sustain a train of though, absent-mindedness, 
distractibility, and poor short-term memory.  The veteran 
denied any past psychiatric history and stated that she had 
never seen a psychiatrist, psychologist or lay counselor.  
Similarly, she had never received inpatient treatment in a 
psychiatric facility nor been on psychotropic medication.  
She denied ever having had suicidal thoughts or having made a 
suicidal attempt.  According to the examination report, the 
veteran reported that her father was abusive and her mother 
was a "very emotionally disturbed individual" with a 
diagnosis of bipolar affective disorder.  Her brother also 
had a diagnosis of bipolar affective disorder.  The veteran 
reported that she had one boyfriend during her active 
military service; however, this relationship never became 
serious.  She reported to the examiner that she was still a 
virgin.  She was suspicious of men and felt that she 
attracted "sleezballs [sic]."  Pertinent diagnoses were:

1.  Dysthymia;
2.  Adjustment Disorder with Mixed 
Emotional Features (anxiety, depression);
3.  Adjustment Disorder with Physical 
Complaints (fatigue-induced delirium with 
hallucinations); and
4.  Personality Disorder Not Otherwise 
Specified with passive, 
obsessive/compulsive and dependent 
traits.

The examiner summarized that the veteran's social and family 
history revealed that she was victim of abuse in her 
childhood.  As a result, she had low self-esteem and 
inadequate social skills.  In her adult life, she maintained 
a low profile and had taken a passive response to the normal 
pressures of existence.  She was not expected to ever marry 
or sustain a romantic relationship.  Other than her 
attachment to her church, she had no social outlets other 
than occasional conversations during breaks with coworkers at 
work.  The examiner noted that there was some evidence of 
pre-existing character pathology and probable dysthymia under 
DSM-III-R criteria because of continuous childhood abuse.  
The examiner opined that it was probable that if it were not 
for overwork at her present job, the veteran "would not have 
developed her acute psychiatric illness and temporary partial 
disability."  The examiner doubted that the veteran had been 
harassed or singled out for unfair treatment by her present 
superior.  

In December 1994, the veteran received a private 
psychological evaluation.  She reported that she had 
experienced severe depressive phases since the late 1970s 
when she was in the military.  She reported that she was 
hospitalized for three months prior to her discharge.  At the 
time of the examination, she was not receiving psychiatric 
care from a mental health professional.  

Social Security Administration (SSA) records from April 1996 
indicate that the veteran has been disabled since September 
1994 due to mixed personality disorder, with dependent, 
schizoid, obsessive and hysterical features.

In October 1996, the veteran was afforded a VA mental 
disorders examination.  She complained of depression that 
began before her military service.   She reported that she 
had never married.  She was mentally, alert, and oriented 
times 4.  She displayed mood dysphoria but was without 
suicidal ideations.  There were no psychotic signs and she 
denied hallucinations or delusions.  Objective examination 
revealed multiple personality problems such as avoidance, 
inadequacy, and schizoid features.  The report indicates that 
she preferred to live essentially alone with her mother.  
There was no history of drug or alcohol problems.  The 
veteran was tearful during the course of the interview.  The 
examining physician rendered diagnoses of dysthymic disorder 
and personality disorder, not otherwise specified with 
stressors of depression and poor social skills. 

In a February 1997 written statement, the veteran reported 
that she had an ongoing depression that she felt began during 
active service.  She reported that during AIT at Fort 
Benjamin Harrison, Indiana, her superior officer told 
inappropriate jokes.  When she approached him about it, he 
reacted by announcing to the entire class that he would be 
unable to tell his jokes anymore because the veteran objected 
to the jokes.  According to the veteran, she then became the 
"class pariah."  The veteran further alleged that at Fort 
Myer, Virginia, she was asked by a married sergeant to have 
sex.  After declining the proposition, the veteran made the 
sergeant's "shit list" and anyone that associated with her 
was likely to make the list.  She related inservice exposure 
to vulgar and inappropriate language by other soldiers.  
After transferring to Fort Carson, Colorado, the veteran 
became the personal secretary for a major.  She sat alone in 
a small room.  Other soldiers told her that she was stupid 
and would never amount to anything.  Based on these and 
similar experiences in the Army, the veteran felt that she 
was always fighting to "hold on" and could not form any 
relations with men or military.    

In April 1997, the veteran responded to a request by the RO 
to detail her inservice sexual assault stressors.  She 
reported harassment by other soldiers about her breast size.  
She indicated that a married soldier propositioned her.  This 
soldier began to kiss the veteran in what she thought was a 
"friendship type deal;" however, he grabbed her and 
"French kissed" her.  The veteran did not appreciate this 
and never allowed him around her again.  While she complained 
of constant harassment, she stated that she was never raped 
during service.  She reported "giving in" and having sex 
with the sergeant.  She felt dirty and disgusted afterwards.  
She reported that she received treatment at Fort Carson 
following a "sexual encounter" but did not tell the 
treating health care provider of the actual event.  She 
reported that saw shadowy figures, and heard voices following 
the alleged sexual encounters.   

In August 1997, the veteran submitted a statement stating 
that she was unable to provide specific dates on the events 
she referenced in prior statements as the events occurred 
more than 20 years ago and she was depressed at the time.  
She again reported being exposed to ridicule, criticism, 
degradation, intimidation, and sexual harassment while in the 
Army.  She explained the inconsistency in her prior 
statements regarding her marital status by saying that she 
married her friend's cousin who apparently was not a citizen 
of the United States.  She did this to help him stay in the 
country and to "avoid communism in his country."   

In a November 1997 statement, the veteran reiterated her 
previous allegations of harassment during active service.  
She reported that after her sexual encounter she neglected 
her hygiene and sought psychiatric treatment.  She stated 
that a doctor helped her receive an early honorable discharge 
from the military.  

In July 1999, the veteran appeared before the undersigned 
Member of the Board via videoconferencing.  She reiterated 
her prior allegations with respect to harassment in the 
military.  She stated that others thought she was weird.  She 
reported that she had no record of mental problems prior to 
active duty.  

II.  Analysis

In general, service connection may be established for disease 
or disability that was either incurred in, or aggravated by, 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service 
connection for PTSD, as amended in June 1999, but effective 
from March 1997, requires (1) medical evidence diagnosing the 
condition in accordance with current DSM-IV criteria, (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001).  

Prior to March 1997, service connection for PTSD required (1) 
medical evidence establishing a clear diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304 (f) (1996).  

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related to 
combat, the veteran's lay testimony regarding his or her 
inservice stressors must be corroborated by credible 
evidence.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, after-the-fact medical evidence cannot be used to 
establish the occurrence of the stressor.  Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  Accordingly, service connection 
may not be granted for PTSD based on a diagnosis unsupported 
by credible evidence of an inservice stressor.  On the other 
hand, if the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.304(f) (2001).  If the veteran is found to have engaged 
in combat with the enemy, then (and only then), his or her 
testimony regarding alleged stressors must be accepted as 
conclusive and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," that is, credible, 
and "consistent with the circumstance, conditions, or 
hardships of such service."  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  A claimant's assertions that he or she 
engaged in combat with the enemy are not sufficient, by 
themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to establish that the veteran engaged in combat with 
the enemy.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on claimed sexual assault.  In particular, the Court 
considered the changed provisions of VA Manual M21-1, 
particularly Part III, paragraphs 5.14c and 7.46c (2).  
Paragraph 5.14c states that, in cases of sexual assault, 
development to alternate sources for information is critical.  
The provision then provides an extensive list of alternative 
sources competent to provide credible evidence that may 
support the conclusion that the event occurred, to include 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants, 
and copies of personal diaries or journals.  In attempting to 
verify the occurrence of an inservice sexual assault, it is 
noted that service records may not contain evidence of 
personal assault, and that alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet.App. 393, 399 
(1998).

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As the 
evidence shows that the veteran filed her claim for service 
connection for PTSD prior to the effective date of the 
current version of 38 C.F.R. § 3.304 (f), the Board will 
review the veteran's claims pursuant to both the criteria in 
effect prior to March 1997, and the criteria in effect 
subsequent to that date, to determine which, if any, may be 
more favorable to the veteran.

After a review of the evidence, the Board finds that the 
veteran's claim fails as the evidence does not show that the 
veteran has PTSD, in accordance with current DSM-IV criteria, 
caused by her military service.

The veteran's postservice medical history, as set forth 
above, is silent for any clinical treatment or diagnosis of 
an acquired psychiatric disorder until 1993 when the veteran 
filed for workman's compensation after experiencing stress 
and depression at work. 

However, while the veteran was afforded an extensive private 
psychiatric and psychological examination in November 1993 
and a VA compensation and pension examination in October 
1996,  neither of these comprehensive examination reports 
shows a diagnosis of post-traumatic stress disorder.  
Similarly, private outpatient treatment records do no show 
evidence of either a diagnosis of PTSD in accordance with 
current DSM-IV criteria, or medical evidence establishing a 
clear diagnosis of PTSD.  

Based on the discussion above, the Board finds as a matter of 
fact that the evidence does not show that the veteran has a 
diagnosis of PTSD in accordance with DSM-IV criteria.  The 
Board has considered the various statements of the veteran.  
However, as a layperson, she is not competent to establish by 
her own opinion that she has PTSD.  See Moray v. Brown, 5 
Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Without a diagnosis of PTSD in accordance 
with DSM-IV criteria, or a clear diagnosis of PTSD, there is 
no need to proceed further to determine whether any claimed 
stressor in service may be verified.  And, obviously, there 
can be no medical opinion linking PTSD to a stressor event in 
service.

In view of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's PTSD 
claim.  38 C.F.R. § 3.304(f).  The Board has considered the 
doctrine of reasonable doubt.  However, as the evidence does 
not show that the veteran presently has a diagnosis of PTSD 
consistent with either the current version or former version 
of 38 C.F.R. §  3.304(f), there can be no reasonable doubt. 


ORDER

Service connection for posttraumatic stress disorder (PTSD) 
is denied.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

